DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the amount of current delivered" in line 4. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Schall et al. (US 2018/0250063) (“Schall”).
Regarding claim 1, Schall discloses a surgical generator (see device 15, Fig. 1) configured to generate and provide a therapeutic signal to biological tissue (see provision of alternating HF current to tissue 11, [0014], Fig. 1) in electrical communication with a surgical instrument (see electrodes 12 and 13, electrically connected to device 15; [0028], Fig. 1), the surgical generator comprising: 
a control circuit (see control unit 22, Fig. 1) in communication with an electrical-energy source (see HF generator 19 and power supply 20 comprising source 18 in communication with control unit 22, Fig. 1), the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal (see electrical connections coupling source 18 to the electrodes 12 and 13 to transfer the HF signal for coagulation; [0014]), the control circuit configured to: 
control an energy delivery of the therapeutic signal provided to the biological tissue during at least one of an interrogation phase (see energy delivery during operating phase I, Fig. 3) and a first drying phase (see energy delivery during operating phase II, Fig. 3); 
after completion of at least the first drying phase, compare an amount of energy delivered to the biological tissue during the at least one of the interrogation phase and the first drying phase to a threshold energy value (see power integration in operating phase III that is compared to the total maximum value, [0052]); and 
adjust delivery of the therapeutic signal based on the comparison (see decision on whether to conclude or continue treatment based on the comparison of the integrated power to the maximum power, [0052]).
Regarding claim 2, Schall further discloses wherein the control circuit is configured to: control an electrical power of the therapeutic signal provided to the biological tissue (see control of current which provides control over power due to Joule’s Law, [0038]-[0039]; see also power as Joules provided over time as shown in Fig. 3).
Regarding claim 3, Schall further discloses wherein the control circuit is configured to: control a voltage of the therapeutic signal provided to the biological tissue (see [0038]-[0039] and [0045]).
Regarding claim 5, Schall further discloses wherein the control circuit configured to adjust delivery of the therapeutic signal based on the comparison is configured to: control the energy delivery of the therapeutic signal provided to the biological tissue during a finishing phase if the amount of energy delivered is less than the threshold energy value (see control delivery to continue in operating phase III when the integrated power is less than the maximum power; [0052], Fig. 3).
Regarding claims 15-17 and 19, Schall teaches the limitations of these claims under substantially similar rationale as that applied in the rejection of claims 1-3 and 5 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6-11, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Yates et al. (US 2015/0272657) (“Yates”).
Regarding claim 4, Schall teaches the limitations of claim 1, however Schall fails to teach wherein the control circuit configured to adjust delivery of the therapeutic signal based on the comparison is configured to: control the energy delivery of the therapeutic signal provided to the biological tissue during a second drying phase if the amount of energy delivered exceeds the threshold energy value.
Yates teaches a control method implemented by a generator during tissue coagulation and welding (see Fig. 10) comprising controlling the energy delivery either to maintain the current power curve or to increment to a more aggressive power curve when the total energy delivered exceeds a threshold (see [0076]-[0079], Fig. 10), either of which can reasonably be considered a second drying phase. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control of energy delivery as taught by Schall to include controlling the energy delivery of the therapeutic signal provided to the biological tissue during a second drying phase if the amount of energy exceeds the threshold energy value in light of Yates, the motivation being to coagulate/seal tissue while avoiding searing of the smallest or most vulnerable tissue bites (see Yates [0074]).
Regarding claim 6, Schall teaches the limitations of claim 1 and further teaches a measurement circuit coupled to the control circuit and configured to measure an impedance of the biological tissue (see impedance block 30; [0032], Fig. 2), however Schall fails to teach wherein the control circuit is configured to: determine a power ramp rate for delivery of the therapeutic signal based on the measured impedance.
Yates teaches a control method implemented by a generator during tissue coagulation and welding (see Fig. 10) comprising controlling the energy delivery either to maintain the current power curve or to increment to a more aggressive power curve when the total energy delivered exceeds a threshold and impedance rate change has not reached a threshold (see [0076]-[0078], Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit as taught by Schall to be configured to determine a power ramp rate for delivery of the therapeutic signal based on the measured impedance in light of Yates, the motivation being to coagulate/seal tissue while avoiding searing of the smallest or most vulnerable tissue bites (see Yates [0074]).
Regarding claim 7, Schall in view of Yates further teaches wherein the control circuit is configured to: determine a difference between first and second measured impedances (see Yates: impedance rate of change, [0077]); and adjust the power ramp rate in response to the determined difference being less than a predetermined delta impedance value (see Yates: incrementing to the next most aggressive power curve when the impedance rate of change is less than the predetermined threshold value, Fig. 10).
Regarding claim 8, Schall in view of Yates further teaches wherein the control circuit configured to adjust the power ramp rate in response to the determined difference being less than the predetermined delta impedance value is configured to: increase the power ramp rate until either the determined difference is equal to or greater than the predetermined delta impedance value or the amount of energy delivered is equal to or greater than the threshold energy value (see Yates: incrementing to more aggressive power curves until impedance threshold is met or reaching a final energy threshold; [0079]).
Regarding claim 9, Schall teaches the limitations of claim 1 and further teaches a measurement circuit coupled to the control circuit and configured to measure an impedance of the biological tissue (see impedance block 30; [0032], Fig. 2) and determine whether the fusion clamps have been accidentally opened during operating phase III causing an open circuit condition when actual power leaves a performance window during a timed period (see [0054]), however Schall fails to teach wherein the control circuit is configured to: determine a difference between measured impedances and compare the determined difference to a predetermined delta impedance value; in response to the determined difference being equal to or greater than the predetermined delta impedance value and the timer being greater than a threshold time limit, generate an error signal.
Yates teaches a method of control for a generator during a vessel sealing procedure (see Fig. 19) comprising: setting a timer (see timer set to determine for detecting a new tissue bite, [0104]); determining a difference between measured impedances and compare the determined difference to a predetermined delta impedance value (see determining if impedance has increased, which requires computing the difference between two impedance values and comparing the difference to a predetermined change in impedance that indicates the jaws are open, [0103]); in response to the determined difference being equal to or greater than the predetermined delta impedance value (see increased impedance indicating the jaws are open, [0103]) and the timer being greater than a threshold time limit, generate an error signal (see when time is greater than the predetermined time for a new tissue bite to be made, generation of an open circuit/termination signal, [0104]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit as taught by Schall to initiate a timer; determine a difference between measured impedances and compare the determined difference to a predetermined delta impedance value; in response to the determined difference being equal to or greater than the predetermined delta impedance value and the timer being greater than a threshold time limit, generate an error signal in light of Yates, since the modification would have been a matter of simple substitution of the power based approach for detecting open circuit conditions as taught by Schall for the impedance based approach for detecting open circuit conditions as taught by Yates to one of ordinary skill in the art for the predictable result of open circuit detection. See MPEP 2143(I)(B).
Regarding claim 10, Schall in view of Yates further teaches wherein the error signal is an open circuit error signal (see Yates: generation of an open circuit/termination signal, [0104]).
Regarding claim 11, Schall teaches the limitations of claim 1, however Schall fails to teach wherein the control circuit configured to adjust delivery of the therapeutic signal based on the comparison is configured to: repeat a drying phase.
Yates teaches a control method implemented by a generator during tissue coagulation and welding (see Fig. 10) comprising controlling the energy delivery either to maintain the current power curve when the total energy delivered exceeds a threshold and impedance rate change has reached a threshold (see [0076]-[0078], Fig. 10). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control circuit as taught by Schall to be configured to repeat a drying phase in light of Yates, the motivation being to coagulate/seal tissue while avoiding searing of the smallest or most vulnerable tissue bites (see Yates [0074]).
Regarding claims 18 and 20, Schall teaches the limitations of claim 15, Schall fails to teach the further limitations of claims 18 and 20, however Schall in view of Yates teaches these limitations under substantially similar rationale as that applied in the rejection of claims 4 and 6 above with regard to Yates.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Nold et al. (US 20180280071) (“Nold”).
Regarding claim 12, Schall teaches a surgical generator (see device 15, Fig. 1) configured to generate and provide a therapeutic signal to biological tissue (see provision of alternating HF current to tissue 11, [0014], Fig. 1) in electrical communication with a surgical instrument (see electrodes 12 and 13, electrically connected to device 15; [0028], Fig. 1), the surgical generator comprising: 
a control circuit (see control unit 22, Fig. 1) in communication with an electrical-energy source (see HF generator 19 and power supply 20 comprising source 18 in communication with control unit 22, Fig. 1), the electrical-energy source electrically coupled to the instrument and configured to generate the therapeutic signal (see electrical connections coupling source 18 to the electrodes 12 and 13 to transfer the HF signal for coagulation; [0014]), the control circuit configured to: 
control an energy delivery of the therapeutic signal provided to the biological tissue during at least one of an interrogation phase (see energy delivery during operating phase I, Fig. 3) and a first drying phase (see energy delivery during operating phase II, Fig. 3); 
after completion of at least the first drying phase, compare an amount of energy delivered to the biological tissue during the at least one of the interrogation phase and the first drying phase to a threshold energy value (see power integration in operating phase III that is compared to the total maximum value, [0052]); and 
adjust delivery of the therapeutic signal based on the comparison (see decision on whether to conclude or continue treatment based on the comparison of the integrated power to the maximum power, [0052]). 
However, Schall fails to teach comparing an amount of charge delivered to the biological tissue to a charge threshold value as claimed.
	Nold teaches a control method for determining starting and end points to different stages of coagulation (see [0013] and [0049]) comprising determining the starting and end points based on current flowing through the tissue (representing amount of charge since amperes per second are equal to coulombs) or amount of energy transmitted to tissue (see [0013]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit as taught by Schall to be configured to compare an amount of charge delivered to the biological tissue to a charge threshold value as claimed in light of Nold, since the modification would have been a matter of simple substitution of the energy based approach for detecting starting and end points of different stages as taught by Schall for the charge based approach for detecting starting and end points of different stages as taught by Yates to one of ordinary skill in the art for the predictable result of detecting starting and end points of different stages. See MPEP 2143(I)(B).
Regarding claim 14, Schall teaches the further limitations of the claim under substantially similar rationale as that applied in the rejection of claim 5 above.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Schall in view of Nold and in further view of Yates.
Regarding claim 13, Schall in view of Nold teaches the limitations of claim 12, Schall in view of Nold fails to teach the further limitations of the claim, however Schall in view of Nold and Yates teaches these limitations under substantially similar rationale as that applied in the rejection of claim 4 above with regard to Yates.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794